Citation Nr: 0739280	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-33 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.


FINDING OF FACT

The veteran's service-connected disabilities do not combine 
to preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), well before this claim was 
adjudicated.  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2005 and March 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).   The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of issue on appeal and 
the text of the relevant portions of the VA regulations.   

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, Social Security Administration (SSA) records, and 
secured an examination in furtherance of his claim.  VA has 
no duty to inform or assist that was unmet.  

The veteran is currently service connected for two 
disabilities:  low back pain with spondylolisthesis at L5-S1 
and radiculopathy, rated as 20 percent disabling, and 
arthritis of the right knee with chondromalacia, status-post 
anterior cruciate ligament reconstruction, rated as 10 
percent disabling.  He contends that he has been unable to 
work since 1993 because of his service-connected 
disabilities.  

Of record are documents from SSA showing that, under SSA 
guidelines, the veteran's impairments, identified as an 
organic mental disorder, post-traumatic stress disorder 
(PTSD), and degenerative disc disease, have rendered him 
disabled since May 19, 1993, which SSA identifies as the 
point after which the veteran has not engaged in any 
substantial gainful activity.  The SSA records to not refer 
to a knee disability as factoring in the veteran's 
unemployability.  

The medical evidence of record includes private and VA 
treatment records.  A January 1995 neuropsychological 
screening conducted by a private practitioner noted that the 
veteran had been unable to work since he was in a car 
accident in May 1993.  An April 1995 VA examination diagnosed 
the veteran with organic personality disorder, history of 
alcohol abuse, marijuana abuse, history of major depression, 
degenerative joint disease of the knee and back, and status-
post motor vehicle accident in May 1993 with loss of 
consciousness.  This examiner noted that it appeared that the 
veteran was experiencing an extreme level of disability due 
to his organic personality disorder, and that it was highly 
unlikely that he would be able to enter into any type of 
gainful employment because of the organic personality 
disorder.

A September 1995 letter from K.R., D.C., noted that he had 
been seeing the veteran since August 1992 for neck, shoulder, 
and thoracic and low back pain.  Dr. C. noted that the 
veteran had a history of numerous injuries and accidents, the 
most recent of which had been in July 1995.  

The report of an October 2004 VA spine examination diagnosed 
chronic, constant low back pain with reduced range of motion 
with recurrent S1 radicular pain down each lower extremity, 
with x-ray evidence of spondylolisthesis of L5 and S2 and 
degenerative changes at that level together with disc space 
narrowing, with intact sensory perception over each buttocks 
and down each lower extremity.  The right knee was reportedly 
constantly painful, and subject to recurrent swelling, 
status-post anterior cruciate ligament reconstruction and a 
loose bony fragment in the posterior compartment.  

There are numerous treatment and pharmacy notes from VA 
treatment facilities in connection with the veteran's ongoing 
treatment and refilling of his prescription drugs.  An August 
2004 note reported that the veteran was taking methadone for 
his chronic severe back pain, and that he reported that he is 
"better and better" as far as pain relief was concerned.  

A note dated in October 2004 reported that the veteran had 
finished moving himself into a new mobile home during the 
previous week, that the move had taken him a month to do, and 
included moving a generator all by himself.  He reported that 
he had fallen twice in the past two weeks.  He also reported 
that he exercised daily.  He is quoted as having said "I 
feel better, lighter, and am able to do so much more, I like 
being more active."  The reporting practitioner noted as a 
new complaint that the veteran's right shoulder was very 
painful since a fall the preceding week.  

Another note, dated in February 2005, indicated that the 
veteran complained that his right shoulder was bothering him 
a lot that day due to cutting and hammering 2x4s in 
connection with the refinishing of the trailer into which he 
had recently moved.  

A May 2005 note recorded that the veteran had been doing a 
lot of work remodeling the interior of his new trailer "all 
on his own."  The veteran noted that his worst pain was in 
the shoulder, from holding up heavy things while he worked.  
He stated that he had tripped on a cord and fallen at home, 
injuring his foot, shoulder, back, and knee.  

A July 2005 note said that the nurse practitioner author was 
amazed that the veteran could do so much physical exertion 
with his diminished liver function.  An August 2005 note 
indicated that the veteran's activity level was high and that 
he was still fixing up his trailer.  He related to the note's 
author that he had hauled wood all day the day before and 
planned to start building a shed later that day.  He stated 
that he only works four hours a day and rests for the 
remainder of the day.  

A September 2005 note indicated that the veteran was 
maintaining a high level of activity, still fixing up his 
trailer.  He reported feeling much better, with pain 
decreased significantly.  He reported that he was feeling 
like doing more work, and was building a shed behind his 
house.  He was cautioned about working too hard and re-
injuring his shoulder and back.  

The report of an October 2005 VA joints examination noted 
that the veteran indicated that he was frequently 
incapacitated by his lumbar spine pain to the point that he 
was bedridden for up to four days.  The examiner noted that 
these episodes of bed rest were neither ordered nor 
supervised by a physician.  The examiner noted that it 
appeared to him that the reported magnitude of incapacitation 
were out of proportion to the objective findings.  The 
examiner reported that the veteran had continually had what 
he described as severe low back pain since he was discharged 
from the Navy.  The examiner noted, however, that the veteran 
began work as an F-16 mechanic at Hill Air Force Base after 
active duty, but discontinued as an aircraft mechanic because 
of neck, back, shoulder, and knee pain.  He then secured a 
job as a supervisor at Hill, but was off work for some time 
following his motor vehicle accident.  On return from 
recuperation from his motor vehicle accident injury, his job 
was no longer available, and he was therefore discharged.  He 
reported that he had not worked since January 1997.  

The veteran was afforded another VA examination in November 
2006.  On examination, spine flexion was measured up to 60 
degrees, with pain beginning at 40 degrees.  The examiner 
noted, however, that, when he was putting his shoes and his 
pants on, the veteran flexed beyond 60 degrees without any 
noticeable pain or grimace.  Extension was to 30 degrees with 
pain throughout the range.  Lateral flexion and rotation were 
all reported to be 30 degrees bilaterally and with pain 
throughout the range of motion.  The examiner also noted that 
the veteran was able to repeatedly and easily go to the end 
of the range of motion in order to keep himself from falling 
during other testing.  The examiner further noted that the 
veteran was very animated when seated and was very 
tangential, using hand motions and upper body motions that 
did not seem to fit well with the ranges of motion measured 
during the formal range-of-motion examination.  

Regarding the activity level of both the knee and the back, 
the examiner noted that he detected some discrepancy between 
what the veteran was reporting in the course of this 
examination and the medical evidence from prior treatment 
notes.  While the veteran reported an inability to do certain 
activities such as walking for long distance and/or any 
activities around the house, the examiner quoted a recent 
treatment note's comment that the veteran "is doing 
woodcutting/chopping and using a chain saw to get firewood 
for the winter; continues to split wood manually with [a] 
maul as well.  He is gardening, carrying buckets of water for 
irrigation, bending, [and] lifting. . .and gets up after 
supper and does housecleaning, and around-the-house 
activity."  The examiner also quoted a cardiology note's 
comment that the veteran "appears to be doing remarkably 
well.  He denies any functional limitations and claims that 
he can easily walk up 4 flights of stairs."   

The examiner diagnosed right knee status-post anterior 
cruciate ligament reconstruction with residuals of mild right 
knee strain, normal range of motion and strength and 
sensation, as well as degenerative disc disease at L5-S1 with 
grade one to two spondylolisthesis at L5-S1, with congenital 
pars defects bilaterally L5 as seen on MRI.  There was no 
clear evidence of nerve root compromise and no symptoms of 
radicular pain on clinical examination.  The veteran's 
subjective neuropathy was not in any dermatomal distribution.  

Included in the medical evidence of record are treatment 
notes from M.R., M.D., a private physician.  A May 2005 note 
indicates that the veteran had had severe, deep aching pain 
in his right shoulder for many years.  X-ray examination 
revealed what was described as severe AC joint as well as 
glenohumeral joint osteoarthritis.  Bilateral knee films 
showed minimal osteoarthritis.  Dr. R. also noted the 
veteran's ongoing right knee complaints of catching, popping, 
locking, swelling, and pain.  

In two notes from Dr. R, he avers that the veteran is totally 
disabled because of the "pathology especially in the low 
back and major joints."  Dr. R. did not explain specifically 
what major joints were involved or how or why the veteran's 
disabilities render him completely unable to do any kind of 
work.  Aside from the obvious implications that the veteran's 
back and right knee disabilities manifest themselves in 
chronic pain and, undefined by Dr. R., limitation in range of 
motion, there is no rationale given by Dr. R. for the 
conclusory statement that the veteran is totally disabled.    

At a hearing before the undersigned Veterans Law Judge, the 
veteran indicated in response to questioning from his 
accredited representative that the medications he is taking 
for his ongoing pain make it nearly impossible to maintain 
full-time employment because the medications make it 
difficult for him to remember and to focus.  

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2007).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).  

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2007) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, as noted, the veteran is currently service connected 
for low back pain with spondylolisthesis at L5-S1 and 
radiculopathy of the lower extremities, rated as 20 percent 
disabling, and arthritis of the right knee with 
chondromalacia, status-post anterior cruciate ligament 
reconstruction, rated as 10 percent disabling.  The combined 
level of the veteran's two disabilities is 30 percent.  Thus, 
with the veteran's higher rated service-connected disability 
rated at 20 percent, and the combined disabilities evaluated 
as 30 percent, award of TDIU is not warranted based on 
disability percentages.  38 C.F.R. § 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, that would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disabilities, is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

Here, the Board has determined that there are no 
circumstances in the veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  Van Hoose, 
supra.  The only medical evidence supporting the veteran's 
claim that he is unemployable because of his two service-
connected disabilities are the two statements from Dr. M.R.  
As noted, however, Dr. R.'s statements are merely conclusory 
statements unsupported by any explanation or rationale as to 
why the veteran's two service-connected disabilities, by 
themselves, render him incapable of performing the physical 
and mental acts required by employment.  Moreover, Dr. R. has 
not indicated why the veteran could not be gainfully employed 
in a sedentary form of work that placed little or no reliance 
on his back and right knee.  

The Board finds it most significant that Dr. R.'s and the 
veteran's averments regarding employability are clearly not 
supported by the other medical and non-medical evidence of 
record.  As noted, the veteran was able to work in a 
supervisory job well after he had been declared totally 
disabled by SSA, and did not return to the job only because 
the job was no longer available on return from a period of 
convalescence following a motor vehicle accident.  Many 
treatment notes indicate that the veteran has been able to be 
very active in activities such as splitting and hauling 
firewood, carpentry, gardening, including carrying buckets of 
water for irrigation, moving himself into and renovating a 
new home, and building a storage shed; so active, in fact, 
that he has been cautioned to not do too much.  

The Board also notes that the April 1995 VA examiner 
determined that the veteran was unemployable, not because of 
any service-connected disability, which the examiner 
acknowledged were present, but because of his organic 
personality disorder.  

As noted, the veteran indicated in response to questioning 
from his accredited representative at his hearing that the 
medications he is taking for his ongoing pain make it nearly 
impossible to maintain full-time employment because the 
medications make it difficult for him to remember and to 
focus.  The clear implication is that even jobs not requiring 
physical activity involving his service-connected back and 
right knee, i.e., sedentary jobs, would be out of the 
question.  The Board notes, however, that none of the many 
pharmacy notes of record that deal specifically with his 
medications mentions any adverse side affects of his 
prescribed medications.  

The Board acknowledges that the veteran has been considered 
disabled by SSA since 1993.  However, the Board notes that 
SSA's criteria for determining unemployability are not the 
same as VA's criteria.  Moreover, the Board notes that SSA 
considered the veteran unemployable because of his organic 
mental disorder, PTSD, and degenerative disc disease, only 
one of which, degenerative disc disease, the veteran is 
service connected for.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this claim.  A total rating based on 
unemployability therefore is not warranted.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


